Citation Nr: 1045104	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-11 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a separate evaluation for neurological 
manifestations of lumbar spine disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty from August 1985 to 
November 1993, and from October 1994 to August 2006.  This case 
originally came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision issued by the above 
Department of Veterans Affairs (VA) Regional Office (RO) which, 
in part, granted service connection for a chronic lumbar strain.  
The Board remanded the case for additional development in January 
2010; the case has now been returned to the Board for appellate 
review.

The issue of entitlement to secondary service connection 
for chronic kidney disease related to NSAID use has been 
raised by the record (a January 2008 clinical assessment 
in the Veteran's VA medical treatment records), but that 
issue has not been adjudicated by the RO.  Therefore, the 
Board does not have jurisdiction over it, and the issue is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Court or the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The January 2010 Board Remand directives state that the AMC/RO 
was to schedule the appellant for a neurological examination 
because of the clinical evidence of record pointing to radicular 
symptoms associated with his service-connected lumbar spine 
disability.  The examiner was supposed to identify each nerve or 
group of nerves affected and discuss the severity of any 
radiculopathy or neuropathy found in the lower extremities.  Upon 
receipt of the VA examination report, the AMC/RO was to conduct a 
review to verify that all requested opinions were provided.  If 
not, the AMC/RO was to refer the report to the examiner for 
corrections or additions.

In this case, the appellant underwent a VA neurological 
examination in April 2010.  (The Board notes that the June 2010 
supplemental statement of the case contains no reference to this 
examination).  The examiner rendered a diagnosis of probable 
right L5 radiculitis, but did not identify which nerve or group 
of nerves was affected, as was directed in the Remand 
instructions.

The appellant underwent an additional VA medical examination in 
May 2010.  The examiner noted that the appellant had right leg 
numbness, likely related to his service-connected lumbar spine 
disability.  However, the examiner did not offer any information 
as to the dermatome affected by the appellant's right leg 
paresthesia or as to which nerve or group of nerves was 
implicated, as was directed in the Remand instructions.

In Savage v. Shinseki, No. 09-4406 (Nov. 3, 2010), the Court held 
that, in some circumstances, VA has a duty to return for 
clarification unclear or insufficient examination reports, even 
when they do not originate from VA medical personnel.  In 
particular, such clarification should be obtained where the 
missing evidence bears greatly on the probative value of the 
examination report.  Here, clarification is needed concerning the 
nerve or group of nerves that is/are the causative agent(s) of 
the appellant's right lower extremity paresthesia/radiculitis.

The Board notes that no records from the appellant's primary care 
provider in Benecia, California, have been added to the claims 
file.  The January 2010 AMC letter did not specifically ask for 
authorization to obtain those records.  On remand, the AMC/RO 
must seek those records.

Finally, the Board also notes that no VA treatment records dated 
after September 2008 are of record.  While the case is in remand 
status, the appellant's VA treatment records dated from September 
2008 onward should be obtained and associated with the claims 
file.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  Obtain the appellant's VA treatment 
records dated from September 2008 onward.  
Associate those records with the claims file.

2.  With assistance from the appellant as 
needed, obtain the records from the 
appellant's primary care provider in Benecia, 
California, and associate them in the claims 
file.  

3.  To the extent an attempt to obtain any of 
these records is unsuccessful, the claims file 
should contain documentation of the attempts 
made.  The appellant should also be informed 
of the negative results and be given 
opportunity to secure the records.

4.  Ask the VA neurologist who conducted the 
April 2010 VA examination to identify which 
nerve(s) would be responsible for the 
appellant's right L5 radiculitis, and whether 
the radiculitis is wholly sensory in nature.  
In accordance with the rating criteria for 
such disability, the examiner must state 
whether the radiculitis is best described as 
being mild, moderate, or severe incomplete or 
complete paralysis, with respect to each 
affected nerve.  (If the April 2010 examining 
neurologist is unavailable, ask another 
neurologist to answer the questions.)

5.  Ask the VA internist who conducted the May 
2010 VA examination to identify which nerve(s) 
would be responsible for the appellant's right 
leg numbness.  The examiner must state whether 
the numbness is wholly sensory in nature and 
whether the right leg paresthesia is best 
described as being mild, moderate, or severe 
incomplete or complete paralysis, with respect 
to each affected nerve.  (If the May 2010 
examining internist is unavailable, have 
another internist answer the questions.)

6.  Upon receipt of the clarification 
report(s), conduct a review to verify that all 
requested opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA physician(s) 
for corrections or additions.

7.  Thereafter, adjudicate the matter of a 
separate rating for the neurological 
manifestations of the appellant's service-
connected lumbar spine disability.  This 
adjudication should reflect consideration of 
all the evidence of record and be accomplished 
with application of all appropriate legal 
theories; 38 C.F.R. §§ 3.321, 4.40, 4.59; 
Esteban v. Brown, 6 Vet. App. 259 (1994); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
DeLuca v. Brown, 8 Vet. App. 202 (1995); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

8.  If the benefit sought on appeal remains 
denied, the appellant should be provided a 
Supplemental Statement of the Case, and an 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant is hereby notified that it is the appellant's 
responsibility to cooperate in the development of the case, 
including responding to requests for information about medical 
treatment.  38 C.F.R. § 3.158.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

